United States Court of Appeals
                                For the First Circuit
                                    _____________________
No. 16-2293
                                          HENRY MU,

                                       Plaintiff, Appellant,

                                                v.

           OMNI HOTELS MANAGEMENT CORPORATION, a/k/a Omni Hotels,

                                      Defendant, Appellee,

                                       JOHN DOES 1-20,

                                          Defendants.
                                    _____________________

No. 16-2442
                                          HENRY MU,

                                       Plaintiff, Appellant,

                                                v.

           OMNI HOTELS MANAGEMENT CORPORATION, a/k/a Omni Hotels;
                            JOHN DOES 1-20,

                                     Defendants, Appellees.
                                     __________________

                                             Before
                                     Howard, Chief Judge,
                              Torruella and Barron, Circuit Judges.
                                     __________________

                                     ORDER OF COURT
                                    Entered: March 19, 2018

        We deny the petition for review. With respect to petitioners' arguments concerning the
standard of care, we note that, without suggesting any have merit, they fail for lack of prejudice
because the record did contain sufficient evidence -- particularly given that expert testimony was
not required -- to support reasonable inferences rendering summary judgment inappropriate with
regard to the standard of care. Most critically, record evidence established both that prior to the
fight Mu urged an employee who had just seen a fight amongst the rowdy group of recent evictees
and the group acting aggressively towards a third party to "get some help," but was told it was "not
[the employee's] problem," and that Mu later urged another Omni employee "to do something"
about the rowdy group "coming in and out" of the lobby, including to "kick them out," "call
security" and/or "report [them] to the police." This, on its own, gives rise to a dispute of material
fact regarding Omni's adherence to the proper standard of care.



                                                      By the Court:

                                                      /s/ Margaret Carter, Clerk


cc:
Hon. Patricia A. Sullivan
Hanorah Tyer-Witek, Clerk, United States District Court for the District of Rhode Island
Jesse W. Duarte
Geoffrey Williams Millsom
Brenna Anatone Force
Douglas Jay Emanuel